       Case 1:18-cv-00744-DAD-SKO Document 104 Filed 11/20/20 Page 1 of 14




     Anna Y. Park, SBN 164242
     U.S. EQUAL EMPLOYMENT
 2   OPPORTUNITY COMMISSION
     255 East Temple Street, Fourth Floor
 3   Los Angeles, CA 90012
     Telephone: (213) 894-1083
 4   Facsimile: (213) 894-1301
 5   EMail: lado.legal@eeoc.gov

 6   Eric Yau, CA SBN 275457
     U.S. EQUAL EMPLOYMENT
 7
     OPPORTUNITY COMMISSION
 8   300 Ala Moana Boulevard, Room 4-257
     Honolulu, HI 96850
 9   Telephone: (808) 541-3133
     Facsimile: (808) 541-3390
10
     Email: eric.yau@eeoc.gov
11
     Attorneys for Plaintiff
12   U.S. EQUAL EMPLOYMENT
13   OPPORTUNITY COMMISSION

14                               UNITED STATES DISTRICT COURT
15                              EASTERN DISTRICT OF CALIFORNIA
16
17   U.S. EQUAL EMPLOYMENT                    ) Case No.: 1: 18-cv-00744-NONE-SKO
     OPPORTUNITY COMMISSION,                  )
18                                            � xxxxxxxxxxx
                                                [PROPOSED] CONSENT DECREE;
                   Plaintiff,                 ) ORDER
19
20          VS.                              )
                                             )
21   KS AVIATION, INC. d/b/a SIERRA          )
                                             )
     ACADEMY OF AERONAUTICS, XING            )
22
     KONG AVIATION SERVICE, LLC, and         )
23   Does 1-10 Inclusive,                    )
                                             )
24                                           )
                   Defendants.               )
25
26
27
28



                                             -1-
Case 1:18-cv-00744-DAD-SKO Document 104 Filed 11/20/20 Page 2 of 14
Case 1:18-cv-00744-DAD-SKO Document 104 Filed 11/20/20 Page 3 of 14
Case 1:18-cv-00744-DAD-SKO Document 104 Filed 11/20/20 Page 4 of 14
Case 1:18-cv-00744-DAD-SKO Document 104 Filed 11/20/20 Page 5 of 14
Case 1:18-cv-00744-DAD-SKO Document 104 Filed 11/20/20 Page 6 of 14
Case 1:18-cv-00744-DAD-SKO Document 104 Filed 11/20/20 Page 7 of 14
Case 1:18-cv-00744-DAD-SKO Document 104 Filed 11/20/20 Page 8 of 14
Case 1:18-cv-00744-DAD-SKO Document 104 Filed 11/20/20 Page 9 of 14
Case 1:18-cv-00744-DAD-SKO Document 104 Filed 11/20/20 Page 10 of 14
Case 1:18-cv-00744-DAD-SKO Document 104 Filed 11/20/20 Page 11 of 14
Case 1:18-cv-00744-DAD-SKO Document 104 Filed 11/20/20 Page 12 of 14




     11/12/2020
      Case 1:18-cv-00744-DAD-SKO Document 104 Filed 11/20/20 Page 13 of 14




                                         ORDER
 2           The provisions of the foregoing Consent Decree are hereby approved and compliance
 3   with all provisions thereof is HEREBY ORDERED.
 4
 5
 6            November 19, 2020
 7   Date:
                                                Dale A. Drozd
 8                                              The Honorable United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                 -13-
    Case 1:18-cv-00744-DAD-SKO Document 104 Filed 11/20/20 Page 14 of 14
                    U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                                    Fresno Local Office

                            Notice of Entry of Consent Decree

      This Notice is posted pursuant to a Consent Decree entered by the federal court in
U.S. Equal Employment Opportunity Commission v. KS Aviation Inc. et al., Case No. 18-
CV-00744-NONE-SKO, settling a lawsuit filed by the U.S. Equal Employment Opportunity
Commission (“EEOC”).

       In its suit, the EEOC alleged that KS Aviation discriminated and retaliated against an
employee due to an actual or perceived disability when it discharged her for taking a medical
leave of absence, in violation of the Americans with Disabilities Act of 1990, as amended by
the Americans with Disabilities Amendments Act of 2008.

     To resolve this lawsuit, the parties have entered into a Consent Decree which requires
KS Aviation, Inc. et al. to:

1) provide monetary relief to the employee who experienced discrimination on the basis of
disability and retaliation;
2) forbid discrimination on the basis of disability and retaliation in the future;
3) review, revise and redistribute their policies and procedures regarding discrimination on
the basis of disability and retaliation; and
4) provide training to management and employees regarding discrimination on the basis of
disability and retaliation.

        KS Aviation, Inc. et al. are committed to complying with federal anti-discrimination
and anti-retaliation laws in all respects. They will not tolerate discrimination, and will not
tolerate retaliation against any employee because of the filing of a charge of discrimination,
giving testimony or assistance, or participation in any manner in any investigation.

        The EEOC enforces federal laws against discrimination in employment regarding
disability, race, color, religion, national origin, sex, pregnancy, and age. If you believe you
have been discriminated against, you may contact the EEOC at:

                  U.S. Equal Employment Opportunity Commission
          Robert E. Coyle Federal Courthouse, 2500 Tulare Street, Suite 2601
                                  Fresno, CA 93721
                             Telephone: 1-800-669-4000

The EEOC charges no fees and can speak languages other than English.

       THIS IS AN OFFICIAL NOTICE AND MUST NOT BE DEFACED

This Notice must remain posted for 2 years from the effective date of the Consent Decree
and must not be altered, defaced or covered by any other material.


                                   Exhibit A
